OPINION OF THE COURT
PER CURIAM:
At petitioner’s trial by special court-martial, the military judge failed to instruct the court on the sentence voting procedures provided by paragraph 76b (2), Manual for Courts-Martial, United States, 1969 (Rev). In light of the punitive discharge imposed in this case, a rehearing on the sentence is required. United States v. Johnson, 18 U.S.C.M.A. 436, 40 C.M.R. 148 (1969).
Accordingly, the decision of the U.S. Army Court of Military Review as to the sentence is reversed. The record of trial is returned to the Judge Advocate General of the Army. A rehearing on sentence may be ordered.